Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 14, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  156737(67)                                                                                         Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
                                                                                                                     Justices
  MICHIGAN ASSOCIATION OF HOME
  BUILDERS, ASSOCIATED BUILDERS AND
  CONTRACTORS OF MICHIGAN, and
  MICHIGAN PLUMBING AND MECHANICAL
  CONTRACTOR ASSOCIATION,
            Plaintiffs-Appellants,
                                                                   SC: 156737
  v                                                                COA: 331708
                                                                   Oakland CC: 2010-115620-CZ
  CITY OF TROY,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion of the Michigan Health and Hospital
  Association and the Michigan Society of Association Executives to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on September 6, 2018, is accepted for
  filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 14, 2018

                                                                              Clerk